 Inthe MatterOf VAIL-BALLOUPRESS,INC.andBINGHAMTON PRINT-ING PRESSMEN'S AND ASSISTANTS'UNION,No.57,I.P. P. AND A. U.,OF BINGHAMTON,N.Y.,andBINGHAMTON TYPOGRAPHICAL UNION,No. 232In the Matter Of VAIL-BALLOUPRESS, INC.andBINGHAMTON PRINT-ING PRESSMEN'S AND ASSISTANTS' UNION,No. 57,I.P. P. 'AND A. U.,OF BINGHAMTON, N. Y.In the Matter Of VAIL-BALLOU PRESS, INC.andBINGHAMTON TYPO-GRAPHICAL UNION,No. 232.Cases Nos. C-899, R-8921, and 8-882, respectively.DecidedSeptember 15, 1939Book Printing and Manufacturing Industry-Interference,Restraint, and Co-ercion:announcement to employees of, policy of continued opposition to outsidelabororganizations-Company-Dom,in.atedLabor Organizations:background :prior to passage of the Act the respondent continually manifested hostility tooutside.organizations and expressed willingness to deal with inside organiza-tions ; offered increased wages and improved working conditions to dissipateinterest in outside organizations;dominated,interfered with, and contributedsupport to formation and administration of five departmental associations :entered into contracts with the associations requiring membership be limitedto employees in particular department,precluding initiation fees and limitingdues to nominal amount;after July 5, 1935: administration of associations :dominated and interfered with,by treating contracts as in effect,and by renewalof one contract;support to,contributed by continuing to treat associations asrepresentatives and permitting them free use of meeting place in plant,withoutretracting or disavowing previously expressed opposition to outside organizations ;interferedwith, by distributing to officers of associations literature of un-affiliated unions; respondent ordered to disestablish associations-Contracts:with company-dominated organizations found to have been used to frustrateself-organization among employees;respondent ordered to cease giving effect-Investigation of Representatives:questions concerning representation:companyon ground of existence of contracts with associations,found to be companydominated,refused to meet withrepresentatives of outside unions claiming torepresent employees-UnitsAppropriatefor Collective Bargaining:employeesin composing room and pressroom,exclusive of supervisory employees,held toconstitute separateunits-Election Ordered:to take place at such time as theBoard shall hereafter direct-Procedure:intervention in representation case bylabor organization claiming to represent separate and distinct group of em-ployees and seeking to establish separate unit of such employees,improperlygranted;filing of petitions in representation case by said labor organizationalleging existence of question concerning representation of separate and distinctgroup of employees,properly denied.15 N. L.R. B., No. 40.378 VAIL-BALLOUPRESS, INC.379Mr. Peter Crotty,for the Board.Lee, Levene, O'Brien cKramer, by Mr. David F. LeeandMr.David Levene,of Binghamton, N. Y., for the respondent.Mr. Daniel B. Shortal,of Buffalo, N. Y., for B. P. P., B. T. U.,and the Bookbinders;Mr. Francis P. Fenton,ofWashington, D. C.,for B. P. P. and B. T. U.;Mr. Anthony J. De Andrade,of Boston,Mass:, for B. P.P.;Mr. Alfred J. Whittle,of Tuckahoe, N. Y., forB. T.U.;Mr. John B. Haggerty,ofWashington, D. C., for theBookbinders.Mr. Vincent BurnsandMr. William Stix,of counsel to the Board.DECISION.ORDERANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn January 11, 1938,. Binghamton Printing Pressmen's and Assist-ants' Union, No. 57, I. P. P. and A. U., of Binghamton, N. Y., hereincalled B. P. P., chartered by International Printing Pressmen andAssistants'Union of North America, and Binghamton Typo-graphical Union, No. 232, herein called B. T. U., chartered by Inter-national Typographical Union, each filed with the Regional Directorfor the Third Region (Buffalo, New York), herein called the Re-gional Director, a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of Vail-BallouPress, Inc.,Binghamton,New York, herein called therespondent, and requesting an investigation and certification of rep-tions Act, herein called the Act.'On February 9, 1938, representatives of B. P. P. and of B. T. U.jointly filed with the Regional Director a charge alleging that therespondent had engaged in and was engaging in unfair labor prac-tices,.within the meaning of Section 8 (1) : and (2) and Section 2 (6):acid' (7) of the Act..On May 4, 1938, the National . Labor Relations Board, hereincalled the Board, acting pursuant. to Section 9 (c) of the Act and"Article III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation of the'In the formal documents and exhibits In the record,B.P. P. and B. T.U. are var-dously, designated.In our Decision,Order, and Direction of Elections,unless their, fulldeslgnataon is given; the"international as well as the local organizations of the two unions.sll bereferred'to as B. P. P. and B. T. U. ' ' 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestions concerning representation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue_ notice and, acting pursuant to Article II, Section 37 (b), and!Article III, Section 10 (c) (2), of said Rules and Regulations,further ordered that the three cases be consolidated for purposes ofbearing-and that one record of the hearing be made.Upon the charge theretofore filed, the Board, by the Regional Di-rector, issued its complaint, dated May 13, 1938, alleging that the-respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and (2)and Section 2 (6) and (7) of the Act. Notices of the hearing uponthe complaint and upon the petitions, together with a copy of thecomplaint and of the petitions, were duly served on the, respondent,.B. P. P., and B. T. U. Notice of the hearing to be held upon thepetition filed by B.,P. P. was served on Pressmen and Assistants.Welfare Association of the Vail-Ballou Press, herein called the Press-men's Association, a labor organization claiming to represent em-ployees directly affected by the investigation.Notices of the hearingto be held upon the petition filed by B. T. U. were duly served onThe Day ' Linotype Operators and Machinists Association, hereincalled the Day Operators' Association, on Night Operators andMachinist Welfare Association of the Vail-Ballow Press, herein calledthe Night Operators' Association, on The Proofroom Workers' Asso-ciation, herein called the Proofroom Association, and on Floormen's,Association of the Vail-Ballou Press, herein called the Floormen's.Association, labor organizations claiming to represent employees di-rectly affected by the investigation, which Associations, together withthe Pressmen's Association, are hereinafter collectively referred to asthe Five Associations.2The complaint alleged in substance that the respondent fostered,.encouraged, dominated, and interfered with the formation and ad-ministration of each of the Five Associations and contributed finan-cial and other support to each of them; and that thereby, as well as.by discouraging membership in the Unions through individual con-ferences with its employees and in other ways, and by threats to closeits plant if the Unions were designated as.the collective bargaining-agency of its employees, the respondent interfered ,with, restrained,and coerced its employees in the exercise of the rights guaranteed inthe Act.The respondent filed an answer admitting certain specificallegations of the complaint but denying the jurisdiction of the Boardand the averments of unfair labor practices.2We havedesignated each Associationby thename given in its bylaws which, in,some instances,differs slightlyfrom thatused in formal documents and exhibits in the-record: VAIL-BALLOU PRESS, INC.381Pursuant to notice, a consolidated hearing in the complaint andrepresentation cases was held in Binghamton, New York, from May23 through May 27, 1938,. before Webster Powell, the Trial Examinerduly designated by the Board.At the opening of the hearing therespondent filed a special appearance and moved to dismiss the com-plaint and the petitions for want of jurisdiction.The Trial Ex-aminer reserved ruling on the motion.On May 25, 1938, International.Brotherhood of Bookbinders, herein called the Bookbinders, appliedto the Trial Examiner for leave to intervene in the representationcases,which was granted.3 . The Bookbinders, at that time and againat the close of the hearing, moved to amend the complaint to includeallegations that the respondent had engaged in unfair labor practices,within the meaning of Section 8 (2) of the Act, with respect to a labororganization "known as the Bookbinders Trade Association," or aname similar thereto.'The motions to amend were severally denied.At the close of the hearing the respondent renewed its motion to dis-miss the complaint and the petitions for lack of jurisdiction andfurther moved that they be dismissed for insufficiency of proof tosupport the allegations thereof.These motions the Trial Examinerlikewise denied.-The Board and the respondent appeared by counsel ; B. P. P. and.B.T. U. appeared by counsel or by other representatives; and allparticipated in'the hearing in the complaint and representation cases.The Bookbinders was represented by counsel, and from May 25through May 27, 1938, participated in the hearing in the representationcases.Full opportunity to be heard, to examine and to cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded.allparties.-5In the course of the hearing the Trial Examiner madevarious rulings on motions and on objections to the admission of'evidence.The Board has reviewed these rulings and finds that noprejudicial errors were committed.We hereby affirm all rulings,except that allowing the Bookbinders to intervene in the representation-case, which is hereby reversed for reasons subsequently stated.'On August,.30, 1938, the Trial Examiner made his IntermediateReport, which was filed with the Regional Director and duly servedThis application for leave to intervene was made orally.On May 26,1938,the Book-binders requested the Trial Examiner to grant leave for the filing,nune pro tune,of aipetitionfor investigation and certification.Apparently because the Bookbinders hadalready been allowed to intervene,the Trial Examiner denied the request on the groundthat such action was unnecessary.On May 27, 1938, the Trial Examiner permitted theBookbinders to file as an exhibit a written application to intervene in the representationcases.4 The name of this organization appears in an exhibit in evidence as "Bindery TradesAssociation."5 Participation by the Bookbinders was limited to issues arising in-the representationcases.6 Seeinfra,page 406. 382DECISIONSOF NATIONAL LABOR RELATIONS BOARDupon the respondent, B. P. P., and B. T. U.; in which he found thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the Act. The Trial Examinerrecommended that the respondent cease and desist from its unfairlabor practices and take certain affirmative action to remedy thesituation brought about by those practices.mediate Report and to various rulings of the Trial Examiner. Pur-suant to notice, oral argument was had - on January 26, 1939, beforethe Board in Washington, D. C. The respondent, B. P. P., B. T. U.,and the Bookbinders appeared by.counsel or ether representatives andparticipated in the oral argument.At that time the respondent alsofiled a brief.The Board has considered the exceptions and brief ofthe respondent but, save in so far as they are consistent with thefindings, conclusions, and order set forth below, finds the exceptionsto be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Vail-Ballou Press, Inc., a New York corporation,is engaged in the business of book manufacturing. It maintains asales office in New York City and operates a plant at Binghamton,New York, which employs about 182 persons and has a daily produc-tion capacity of from 8,000 to 10,000 books.The respondent manu-factures and sells composition, printing plates, printed sheets, andbound books. Its purchases of raw materials in 1937 aggregated$81,666.02.Binders' boards, shooks, cloth, glue, and plate boxes, tothe value of approximately $48,000, were obtained from manufac-turers outside New York State ; metal bases, metal flux, and nickelsalts, to the value of more than $14,000, were purchased through theNew York City sales offices of manufacturers whose plants are locatedin New Jersey.° Substantially all of the paper used by the respondentis purchased by publishers and shipped to its plant from the Stateof Maine, to be stored for them until drawn upon for printing. In1937, paper to the value of approximately $70,000 was shipped to theplant..During 1937; the respondent's sales amounted to $661,550, of which$106,399.47 represents sales made to customers outside New YorkState.Some of its products sold to customers in New York State pass7 Some of the facts concerning the value of raw materials purchased by the respondentare derived from the respondent's brief. VAIL-BALLOU.PRESS, INC:383through Pennsylvania in transit to the purchasers.The respondent'sprincipal customers in New York State are Dodd, Mead and Company,D. Appleton and Century Book Publishers, Simon and Schuster, TheCrowell Publishing Company, The Dial Press, The Viking Press, TheColumbia University Press, and Funk and Wagnalls, all of:which selltheir publications throughout the United States.-II.THE ORGANIZATIONS INVOLVEDBinghamton Printing Pressmen's and Assistants' Union, No. 57,I.P. P. and A. U., of Binghamton, N. Y., chartered by InternationalPrinting Pressmen and Assistants' Union of North America, whichis affiliated with the American Federation of Labor, is a labor organi-zation which admits to membership persons, including employees ofthe respondent, who are journeymen, pressmen, press assistants, andapprentices, including foremen.Binghamton Typographical Union, No. 232, chartered by Interna-tional Typographical Union of North America, which is affiliatedwith the American Federation of Labor, is a labor organization whichadmits to membership persons, including employees of the respondent.,who are journeymen and apprentice linotype operators, linotype ma-chinists,make-up men, stone-hands, and proofreaders, includingforemen.The Day Linotype Operators and Machinists Association, NightOperators and Machinist Welfare Association of the Vail-BallouPress, The Proofroom Workers' Association, Floormen's Associationof the Vail-Ballou Press, and Pressmen and Assistants Welfare Asso-ciation of the Vail-Ballou Press are labor organizations admitting tomembership all employees, excluding foremen, in 'the respective sec-tions of respondent's plant, and on the shifts, designated by theirnames.III.THE UNFATR LABOR PRACTICESA. The respondent's labor relations prior to July 5, 19351,As early as 1925, B. T. U. sought to organize the respondent's em-ployees.Beginning about that time, and until about 1929, the re-spondent annually caused its employees to sign "yellow-dog" con-tracts by which they obligated themselves not to. join outside labororganizations and stipulated that, in the event of a failure to agreeupon wages, their contractual relationship with the respondent wouldterminate.$While actions of the respondent occurring before the effective date of the Act do notconstitute unfair labor practices,they are important;nevertheless, as lending color toand explaining the respondent's acts afterthat.date.SeeNational Labor RelationsBoard v. Pacific GreyhoundLines, Inc., 91 F.(2d) 458, 459 (C. C. A. 9), 303 U. S. 272;Na-tional Labor Relations Board v.PennsylvaniaGreyhound Linea,Inc.,303 U. S. 261; 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after the enactment of the National Industrial RecoveryAct in June 1933, J. B. Ballou, who is now president of the respond-ent, spoke to the employees at a meeting held in the plant lunchroom.Workers were notified of the assembly, either orally by their fore-men or bya posted announcement. Immediately prior to the gath-ering, the employees turned off the.machines at the direction of theirsuperiors.Ballou stated to the employees that the new legislationgave them the right to form and join any kind of organization theycared to.9In conjunction with that declaration, however, Balloumade clear not only the ,respondent's continued aversion to "outsideinterference" but also its desire to demonstrate what "benefits" mightbe obtained from a company-limited organization.This thinly veiledsuggestion that employees form a plant organization was, as will ap-pear, but the introduction to a series of more explicit proposals whichultimately contributed to the formation of the Five Associations.In' August 1933, employees were again summoned, in the same man-ner, to the plant dining room.There they found their foremen,together with Merl Vail, then treasurer and now vice president, andJames A.. McGarrity, then secretary and now treasurer, of therespondent.An employee, acting as chairman of the meeting, intro-duced one Kelly, who requested the officials and foremen to leavethe room.We attribute no significance to their departure, however,in view of the circumstances under which the meeting was assembled,together with the fact that-as in the case of the meeting addressedby Ballou-employees were paid for the time spent in attendanceand Kelly's statement to the meeting that, prior to coming to Bing-hamton, he had spoken to McGarrity by telephone.Having identi-fied himself as a member of a guild of binders in New York Citywhich united, chiefly for social purposes, organizations whose mem-bership and economic activity were principally limited to employerunits,Kelly turned to a theme previously voiced by Ballou.Hestated that inside unions were working successfully elsewhere, thatthey afforded employees benefits which could not be obtained throughoutside unions, and that their dues and assessments were consider-ably less than those of affiliated unions.Having suggested thateach department should elect a representative to consult with themanagement, he assured a questioner that the "office" wanted suchaction taken.The very afternoon of Kelly's address, various departments heldmeetings to elect representatives, who from time to time presented6 Section 7 (a) of the National Industrial Recovery Act, 48 Stat.195, enacted June 16,1933,,provided that each code adopted pursuant to it should declare the right of em-ployees to organize and bargain collectively through representatives of. their own choos-ing, free from interference,restraint,or coercion from employers of labor, and shouldprohibit employers from requiring as a condition of employment membership in a com-pany union or non-membership in a freely chosen labor organization. VAIL-BALLOUPRESS, INC.385grievances to the management.However, upon the adoption inFebruary 1934, pursuant to the N. I. R. A., of the Graphic ArtsCode, Vail,"' at a meeting with the representatives, advised themthat he did not wish to "bother with" an organization which did notcombine all of the departments, that he wanted an organizationformed, "social or otherwise ..., tinder one head," and that therespondent would pay its employees for the time spent in the meetingsof such an organization.A vote on this proposal was taken in eachdepartment, but the plan was rejected by the day linotype operatorsand the testimony is conflicting as to whether it was ever put intoeffect.While we do not determine whether it has reference to the 1933or the 1934 organization, there is evidence, from which we find, thatVail convoked the first meeting of one of these organizations andintroduced the representatives to each other, and that stenographicminutes of that meeting were kept by his or McGarrity's secretary.Clarence Maywalt, a make-up man, attended this meeting, althoughhe was not an elected representative, complained that the floormenwere not treated fairly, and expressed an opinion that the : respond-ent would not observe any contract it might make. Thereafter; whenMaywalt inquired as to why he had not received a pay increase,Which his foreman had indicated he might be given, McGarrity laid;him off for 2 weeks, saying, "I don't think you think much of thiscompany from what I have been hearing . . . I think we will giveyou a couple of weeks to change your attitude."The respondentmade no attempt to explain McGa.rrity's statement' or his action,.and we conclude-from Maywalt's testimoniy-that they were predi-cated on what Maywalt had said at the meeting of representatives.The enactment of the N. I. R. A. apparently led to a renewal ofefforts by B. T. U., which began in September 1933 to organize therespondent's employees. In May or June 1934 Barrett, a vice presi-dent of International Typographical Union, advised the respondentthat it claimed to represent a majority of the composing-room opera-tors.In the same month, on a Thursday evening, B. P. P. held anorganizationalmeeting in Binghamton which was attended by amajority of the respondent's pressmen.Many of the pressmen ex-pressed a desire to join the Union and, either then or at a meetingof their own at or about that time, voted to become members.Therespondent's reaction to these stirrings among its employees was animmediate and thorough-going campaign to prevent them from affili-ating with outside organizations and to cause them to form company-10 The witnesses,and consequently our findings,in some instances do not distinguishbetween M.D. Vail and S. E. Vail who, until his death in December 1937, was presidentof the respondent. 386DECISIONS OF NATIONAL LABOR .RELATIONS BOARDlimited organizations of a more formal character than it had there-tofore instigated.Its campaign differed from the earlier ones onlyin that the respondent further developed the tactics to which wehave referred above and carried their to their logical conclusion.Having received Barrett's claim, the respondent on May 31, 1934,called a group of women linotype operators' to the library room ofthe office.12The employees.were advised by Vail and McGarrity thatBarrett had asserted the right to represent them and were askedwhether they belonged to the Union:When all of them denied thatthey were union members, the company executives asked them topersuadethe remaining women operators to allow the respondent a"chance to talk" to them before joining the Union.The followingday the respondent went through the same procedure with a differentgroup of operators.13These women were asked to sign a writtenstatement that they'did not belong to the Union, but they refused todo sountil they could talk with their fellow employees.Vail re-quested them to use their influence to get the other girls to sigh 14OnMonday morning, June 4, a number of girls, including several girlsfromeach of the prior groups, were called to meet with Vail andMcGarrity in the office.15Vail told them that he had received assur-ances of non-Iembership from other girls and he again endeavoredto obtain disavowals of membership from those present.Such inquisitions as these, together with requests for written dis-avowalofmembership in B. T. U. and bids for cooperation inobtainingthe signatures of other employees, could only lead employeesto understand that the company was still opposed to outside organiza-tions.On Monday afternoon, moreover, J. R. McNair, linotypeforeman, summoned all the women to a session in the office with Vailand McGarrity which lasted for 4 hours.McNair asked them to giverespondent "a chance to do something" for them before they decidedon the Union, and advised them that they "could get most anythingfrom the company . . . if [they] formed a company organiza-tion : to keep outside unions out."At the respondent's suggestion11 The day-shift operators are women, whereas the night-shift operators are men.12 Included in this group were Helen Beers, Dorothy Clark,Helen McLean, Airs.Graus-bury, and Mrs.Brawley.13 In the second group were Pauline DeBarr,Lois Lawson, Betty Dickinson,MyrtleOttman, and Miriam white.14Dorothy B. Sturdevant,one of the women operators,had joined B. T. U. In 1933.It is apparent,also, that Pauline DeBarr was a member or that she had applied formembership in B. T. U., for following this conference she made a report of it by tele-phone to the Union's headquarters in Indianapolis.That in May and June 1934 othersas well had applied for membership is evident,not only from the concern manifested bythe respondent upon hearing of Barrett'sclaim butalso from DeBarr's testimony thatshe had "been appointed"as their representative"by the Ballou girls that had madeapplication to Join the union(B. T. U.)."15Among those who went to the office at, this time were Beers,Gransbury,Clark,Dickinson,and DeBarr. VAIL'-BALLOU' PRESS,, INC.387a nd` in the presence of its dfficers; the women elected a committee,18with the understanding that the members would ascertain the com-plaints of the employees and present them,to the management.Allemployees were paid by the respondent: for the time spent in theoffice, as were-the committee members for time spent in consultationthe next day.The following day a list of demands, formulated bythe committee; was submitted. to respondent.One of the proposalswas that no employee of the department could be discharged without'the approval, by a two-thirds vote, of the employees-in the com-posing room.The suggestion was rejected with the terse commentthat it "smacked of unionism." 17.,The respondent, with equal celerity, addressed itself to the actionof its pressmen. Informed of their decision to affiliate with B. P. P.,M: D. Vail, though conceding their right to join an affiliated union,stated to the pressmen that he "would like to see [them] have [their]own organization" ' because they "knew [their] working conditionsbetter than an outside organization." 18The. respondent, how-ever, apprehensive that this argument alone might not persuade thepressmen to make the choice it desired, concluded that the scalesshould be weighted against their joining B. P. P.On Monday morning following the Thursday organizational meet-ing -of B. P. P., above referred to '19 Lester Gifford, a pressman, cameto,see McGarrity with a number of proposals, which he had drafted,for wage increases and for better working conditions.. The currentmanifestation among employees of interest in the outside union wasa matter of common knowledge, and, despite Gifford's denial, itclearlywas a topic of discussion: at this conference.Gifford ad-mitted he told McGarrity that discontent over wages and workingconditionswere the two things that made the men "dissatisfiedenough to want to jointthisunion . . ."Moreover, after 2 hours.Gifford left the conference with McGarrity's promise to make theconcessions which he had asked for.The respondent' advanced no,explanation for its sudden acceptance of Gifford's proposals.Therecord is devoid of any indication that the offer of increased,wages,and better working conditions should be attributed to purely economicfactors related to the respondent's business.The company's conductis comprehensible, however, if consideration is given to the respond-ent's continuously hostile attitude toward "outside interference" andIto the fact that it was clear to the management that the outside union16 Consisting of DeBarr, Lawson,and Sturdevant.'.'"This manifestation of a desire of employees to obtain,something which "smacked ofunionism"may, perhaps,account for a request made later In the month by McGarritythat Sturdevant find out how the others felt toward the Union.16This occurred shortly before the Monday evening' meeting, discussed below,atwhichthe Pressmen'sAssociation was organized."Seesupra,page 385. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad won a large and enthusiastic following in the pressroom.Wehave previously observed that the respondent, in order todiscourageemployees from joining outside unions, had asked that it be given an,opportunity to demonstrate what it could do for its workers.Underthese circumstancesthe conclusionis inescapable,and we find, thatin granting Gifford's demands the respondent was endeavoring toshow the pressmenthat concessionscould be obtained from it with-out recourse to outsideunions and,thereby, to discourage member-ship in B. P. P.20Gifford atonce made areport of his conversation with McGarrityto several pressmenwho, along with him, decided that it would beadvisable to "get the fellows together tonight and see what theyall think about it." 'Gifford obtained McGarrity's permission to usethe dining room for a meeting that evening.At the meeting ofthe pressmen, Gifford presented McGarrity's proposal to the men,who concluded that "for the present the best thing to do" was to"take up" the concessions obtained by Gifford and to form an or-ganization in the department.Someone then suggested that a "per-manent organization" of the respondent's pressmen be formed.Thesuggestion was adopted, and a committee was elected, with Giffordas chairman, to prepare bylaws for the new organization and todraft an agreement.21No sooner had this been done than, at Gif-ford's request, McGarrity came to the meeting.He confirmed whatGifford had said about the benefits granted by the respondent.And,upon learning that the men had decided to form an organizationamong themselves, McGarrityassertedthat he would "back (them)up" and that the respondent would be very friendly to the fledglingassociation.2220Because he felt that the "right time" had not come,Gifford did not approach Mc-Garrity with his proposals immediately after the B. P. P. meeting,which occurred onThursday,but waited until the following Monday.From his testimony it appears thathis presentation of,the demands on Monday was precipitated by a conversation whichhe claims to have had with two pressmen that morning.According to Gifford, one ofthem remarked that he did not have sufficient money to join B. P. P. the following eve-ning,as he was pledged to, and the other intimated that in promising to join B.P.P. hehad acted with excessive haste.Even If Gifford's testimony is believed as to this inci-(lent, it would only confirm our conclusion that the outside union activity was discussedbyMcGarrity and Gifford at their morning conference and therefore corroborate ourfinding that the respondent's purpose in making the wage and other concessions was todiscourage such activity.21On August 8, 1934, the"rates" obtained by Gifford in his initial meeting withMcGarrity were embodied in a contract entered into between the respondent and theorganization- formed by the pressmen-The Pressmen'sAssociation.22Gifford's testimony reads as follows :What he (McGarrity) said, that he would back us up if these pressmen andassistants had agreedthat theywanted an organization within themselves, whichwas not a company organization and was never started as one, and never was one,and which the company has never dominated,which they decided they wanted.And I called Mr. McGarrity In to verify that statement,and Mr. McGarrity didverify that statement.Perhaps I can't say the exact words, but they would be VAIL-BALLOUPRESS, INC.389To appreciate the factors which led to the formation of thePressman's Association it is necessary to bear in mind that the re-spondent had repeatedly manifested its bitter opposition to outsideunions.Of utmost importance, too, is the fact that on several occa-sions the respondent had explained to its employees, or to a group ofthem, the benefits to be derived from inside organizations, hadopenly suggested the formation of various types of departmentalmittees, and that shortly before the Monday night meeting of thepressmen occurred Vail had overtly suggested establishment of acompany-limited association by telling the pressmen that "he wouldlike to see (them) have (their) own organization:"The respondentcertainly intended that this continually expressed favoritism forcompany-limited organizations should affect employees in theirchoice of a collective bargaining representative.So long as em-ployees remained sympathetic with the outside union, however,there was obviously small possibility that they would form an un-affiliated organization among themselves.From testimony by Gif-ford which has already been mentioned, it may be inferred thatB. P. P.'s membership campaign had derived its effectiveness inlarge measure from the men's dissatisfaction with wages and work-ing conditions.By increasing wages and improving working con-ditions the respondent conceded at least some of the benefits whichemployees hoped to gain through affiliating with B. P. P.Becausethis action disposed of the outside union's chief appeal, it likewiseremoved a major impediment to the establishment of an inside or-ganization.23McGarrity's -personal confirmation, by his appearanceat the evening meeting, of the benefits previously announced byGifford was, no doubt, intended to render the tactic more effective.McGarrity did not confine himself, however, to verifying those con-cessions.Upon learning that the pressmen had decided' to establishvery friendly toward such an organization,but the pressmen and assistants hadmade their association before Mr.McGarrity was ever brought into the picture.We are uncertain whether the words in Gifford'sfirst sentence following the secondcomma are his own characterization of the organization,or whether they constitute partof his summary of McGarrity'sremarks.If the former is true, the words representnothing but Gifford's personal conclusions and are at variance with our findings basedon the record.If the latter is true, the words bespeak a circumspection on the part ofMcGarrity entirely at variance with other statements and acts of various representativesof the respondent,including McGarrity.There is, moreover,a fundamental inconsistencyinMcGarrity'sdeclaration of willingness to "back....up" the men if their associationwas not a "company organization." The very expression of this willingness constitutedsuch support of the organization in its formation as would, and did,contribute towardmaking it a union subservient to the respondent.23Cf.National Labor Relations Board v. Staekpole Carbon Company,105 F.(2d)167(C. C. A. 3);National Labor Relations Board v. The Falk Corporation,102 F. (2d)383;National LaborRelationsBoard v. AmericanPotash &Chemical Corporation,98 F.488 (C. C. A. 9), cert. den.306 U. S. 643.(2d)199549-39-vol. 15-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDan inside organization, he assured them that he would "back (them)up" and that the respondent would be very friendly to their- asso-ciation.By this statement he unquestionably rendered support tothe projected organization.This becomes especially evicl.eiit whenMcGarrity?s remarks are considered against the background of the,company's uncompromising opposition to outside unions.We find that the respondent fostered, encouraged, dominated, andinterfered with the formation of the Pressmen's Association, andcontributed support to its formation.Formation of the Day Operators' Association and of the NightOperators' Association followed a similar course.For reasons thatmay readily be appreciated, the day linotype operators were undersuch tension, resulting from their uncertainty "whether to go one way,or the other," that they were unable to "settle..down towork."Helen McLean, one of their number, taking it upon herselfto see the management to ascertain what it might have "to offer,"toldMcGarrity that she had changed her mind towards the Unionand was dissatisfied with "the way things were going out on themachines because of our activities."McGarrity pursued this open-ing by pointing out that other girls probably felt as McLean did:He told her, moreover,... that if a number of us was interested in forming acompany association that he might be able to get the pressmen'scontract 24because they seemed satisfied with their's[and]that it would benefit us a great deal more tohave that association rather than an outside one.As a consequence of this conversation, McLean procured from Gif-ford a copy of the pressroom contract.25While there had been discussion among the. day operators about"company organization," McLean was "the first one to really sug-gest starting one."When McLean had decided to form an. insideassociation,McNair told her that she was doing the "wisest thing."Although it does not appear whether McLean's suggestion to theother employees about starting an organization antedated her visittoMcGarrity or McNair's expression of approval, it is not to bedoubted that his expression of approbation and support gave herand her fellow employees the encouragement which persuaded themto carry on.21 See footnote 21,supra.This contract, together with a copy of the agreement which had been entered intoon August 28 between the Proofroom Association and the respondent and which wasitself based on the pressroom contract, was used by members of the Day Operators' Asso-ciation in -preparing their contract,whichwas concluded with the respondent onSeptember 20. VAIL-I;ALLOUPRESS, INC.391Mary Cullen, a Linotype operator who knew that McLean hadgone to see the management 26 and had talked with her about thepressmen's organization, learned the outcome of her talk with Mc-Garrity.Subsequently, McLean and Cullen invited Gifford to speakAt a meeting of the day and night linotypists and machinists, whichhe did.A notice of the meeting, intended to be read by employees, wasplaced- in a basket on McNair's desk or posted on a bulletin boardabove it.As an employee went to the meeting, McNair said to him,"Say, LaSure, don't forget we are depending on you."One or twoemployee witnesses seemed to be unable to distinguish the manner inwhich they were informed of this meeting from that in which therespondent had announced. the assemblies addressed by Ballou andKelly.Indeed the respondent did nothing to make it possible foremployees to draw any such distinction.Because it' permitted an-nouncements of the Gifford meeting to be displayed in the sameplace as those which had apprised employees of meetings summonedby the management, it is plausible that, the respondent sponsoredthe meeting and authorized the holding of it; but it is unquestion-able-taking into consideration the notices, McNair's remark to La-Sure '27 and the fact that the meeting was held on company property-that, the respondent's conduct was such as to induce employees rea-sonably to believe that it was sponsoring the meeting and had author..ized the holding of it.In his speech Gifford explained that he had conferred with Vail-.andMcGarrity about forming a pressroom organization and clearlyindicated that the respondent approved of. the action he had takenin establishing that association.He spoke of the disadvantages, suchas ,high dues and assessments for the defense of Tom Mooney, whichcharacterized outside organizations and told employees that theywould probably obtain the greatest benefit from an organizationamong themselves.While he said that in order to establish an in-side organization it would be essential to have the respondent's co-operation, he unmistakably intimated that the respondent would "goalong" with such a project.We are of the opinion that the cir-cumstances surrounding the meeting and the respondent's conductantecedent to it were such that employees there present must havebelieved, with reason, that Gifford was speaking, to them by authorityof the respondent.For this situation the respondent was accountable.20McLean told Cullen that she was"going in to see Mr. Vail."Actually McLean talkedwith McGarrity.These two facts are not Inconsistent,since, for any number of reasons,McLean may have seen fit or been obliged to confer with MeGarrity instead of Vail.n Because McNair did not testify and because no other Interpretation for the remark isanywhere suggested, 'we conclude that It had reference to the meeting to which LaSurewas going and to the formation of a departmental association. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after, and undoubtedly as a result of, the Gifford meetingConrad Jones, a night linotype machinist, consulted McGarrity toascertain whether the respondent would be favorably disposed towardan organization comprising both the day and night shifts of lino-type operators and machinists.McGarrity "thought it would be agood idea to have a, company organization," said "he would do every-thing to help" the employees form one, and approved of amalgamat-ing the day and night shifts into a single association.Following Gifford's speech, the day operators, who were women,together with the day machinists, determined by vote to form anassociation limited to the day shift of the linotype department.Thatorganization became the Day Operators' Association.During thenegotiations which led to execution of a contract between it and therespondent,M. D. Vail told the women representatives that hisfather, S. E. Vail, then president, of the respondent, was bitterlyopposed to outside unions and that lie intended to carry on the fight.During the same conferences he "instructed" the girls to call theirorganization something other than "Union," saying that he stronglyobjected to that term.28After the day crew had decided to form a separate association, thenight linotype men likewise determined to have an organization oftheir own. Jones conveyed this information to McGarrity, who againassured him of his readiness to "help . . . form it."At this or anearlier conference McGarrity gave Jones a printed copy of the press-room contract and bylaws "to use as an outline for our bylaws andcontract."The very copy that Jones received was used in drafting:the agreement of the Night Operators' Association with the re-spondent.29We conclude that the respondent sponsored, encouraged, domi-nated, and interfered with the formation of the Day Operators' andIRA similar.statement was made to the night operators by Vail or McGarrity.s9 Agreements were signed by the respondent and the Associations.on the followingdates : the Pressmen'sAssociation,August 8;the Proofroom Association,August 28; theFloormen'sAssociation,August 29;theDay Operators'Association,September, 20; andtheNight Operators'Association,November 22.The pressmen'scontract served as amodel for all the subsequent contracts and they are virtually identical to it, except forprovisions pertaining to wages and working conditions peculiar to a particular department.Each of these contracts,originals or duplicate originals of which were introduced asexhibits,is typewritten on several pages to which are attached,in the same format as thecontract,a certified copy of a resolution adopted by the Association authorizing its execu-tive committee to sign the agreement and also a copy of the Association'sbylaws.Inseveral, if not all,instances these contracts,resolutions,and bylaws were typewritten bya company stenographer.Also introduced as exhibits were several copies of the press-men's contract and bylaws printed together on a single large sheet.SinceMcGarritygave one of'these copies to Jones,it is likely that they were printed by the respondent.The pressmen's contract and bylaws appear under the captions : "Agreement and By-Laws to be adopted by the Employer and Employees..Section II of the pressroomagreement,moreover,sets forth the "objects of these By-Laws and this Agreement . .A similar caption and statement of objectives are found in the agreement and bylaws ofthe Night Operators'Association and of the Floormen's Association. AVAIL-BALLOU PRESS, INC.393of the Night Operators' Associations and contributed support to theirformation.Up to this point we have discussed the circumstances surroundingand leading to the formation of the Pressmen's Association, the Day'Operators' Association, and the Night Operators' Association.-Wereach the same conclusion as to the respondent's role in the formationof the Proofroom Association 31 and the Floormen's Association.'Indeed, many of the same, as well as numerous other and similar cir-cumstances, affected and led to the establishment of all of the FiveAssociations. .We have pointed out above that the organizational meeting of thePressmen's Association was held in the plant lunchroom. This diningroom was used by all the other Associations as well as for their earlymeetings.Moreover, Gifford-who was chairman of its bylaws andcontract committee of the Pressmen's Association, and who becameits .first president-upon invitation spoke to employees in each of theother, departments about his experience in connection with the press-room group. Indeed, the plant is small and the entire matter was.already common knowledge.It is clear, from the entire record, that sentiment for an inside or-ganization in the linotype, proofroom, and floormen's departmentshad its origin in the news which had been communicated throughoutthe plant-informally as well as by Gifford's speeches-concerningthe material benefits originally promised to the pressmen and in thehope that like concessions would be made to employees in other de-partments.For example, George Reckhow, a hand compositor, learnedthat the pressmen had formed an organization and that they wereobtaining wage increases.Because "it looked like a good thing," heinvited Gifford to speak at a night meeting of the floormen's depart-ment, which was held at the plant. Gifford outlined the benefits thatthe pressmen were receiving through their organization.Undoubt-edly as a consequence of Gifford's speech, a committee of floormenconsulted the management.They subsequently reported to a meetingof the department, held on August 13, that before any "agreement"could be made with the company "it would be necessary for the de-partment to formally organize." 83Without delay a resolution waspassed establishing the Floormen's Association.We have seen that wage increases promised to Gifford were em-bodied in the contract concluded between the respondent and the80 Gifford's address to the day and night operators and machinists appears to have oc-curred in August 1934.During the same month both the Day Operators' and the NightOperators' Associations began to negotiate their contracts with the respondent.31 The Proofroom Association was organized on July 23, 1934.32The Floormen's Association was organized on August 13, 1934.33 It is manifest, and we find, that this is what the management told the committee. 394DECISIONS OF NATIONAL LABOB, -REIsATIONS BOARDPressmen's Association on August 8.34The contracts subsequentlyentered into with the Floormen, the Day Operators, the Night Oper-ators, and, apparently, the Proofroom, likewise provided for wageraises.The respondent, in effect, made a bargain with the variousdepartments giving them wage increases in exchange for the forma-tion of inside organizations.We have noted that, prior to the inception of the Pressmen's Asso-ciation, a majority of the employees in the pressroom had decided toaffiliatewith B. P. P.35We have seen that a number of the daylinotype operators had joined or applied for membership inB. P. P.-a sufficient number to arouse considerable concern amongthe respondent's executives.36That a comparable sentiment existedin the proofroom about the time of the formal beginning of the Proof-room Association on July 23, may be inferred from a secret ballotconducted among the proofroom employees shortly thereafter, whichresulted in rejection of a proposal that an organization be formedlimited to the respondent's employees.Within a week another vote,this time an open one, was taken-with the opposite result. Such anabout-face, if indicated by a second secret ballot, would not be en-lightening, but in' view of the respondent's previous declarations M.favor of a company-limited organization and against outside organi-zations, the reversal must certainly be attributed to an understand-able reluctance of employees to avow openly any but the attitudefavored by the Company.In this connection it is relevant to call attention to an identical pro-vision appearing in the agreement of each of the Associations withthe respondent whereby the Association warrants "that its member-ship . . . embraces 100%" of the persons eligible and that it wasformed by employees "of their own- free will and free of all em-ployer interference."We are assured by the respondent's brief-and it may also be inferred from the record-that "when the asso-ciations were formed the members of each group voted unanimouslyto join the associations."In view of the prior organizational sym-pathies of a considerable number of the employees and the unwilling-ness shown by others to form an inside organization, we are con-vinced that this unanimity could have been, and was, achieved onlyby the respondent's interference and coercion with their choice ofa collective bargaining agency.The very fact that the pressroomcontract handed to Jones by McGarrity for use as a model containedthis "100%" provision was tantamount to an injunction to all.ljno-type employees on the night shift to join the Night Operators' As-84 See footnote 21,supra.w Seepage 383,supra.31 Seefootnote 14,supra. SAIL-BALLOU, PRESS, Iii C.'395sociation.That day-shift -employees in the Linotype departmentwere not any more at liberty to' refrain from participation in theactivities of the Day Operators' Association is evident . from thecircumstance that a resolution authorizing the executive committeeof that Association to execute a contract with the' respondent wasplaced for signature by employees, and was signed by them, on atype bank within a few feet of foreman McNair's desk.37Prior to August 28, 1934, when the second contract with an insideorganization was signed,88 the respondent had, moreover, by thedischarge of several employees made difficult, if not impossible, anyeffective action by employees interested in promoting affiliation withan outside organization to match the drive for a company-limitedform.During the first part of August 1934, the respondent dischargedfour linotype operators, purportedly in order to reduce. the numberofmarried women employees. Seven or eight others of similarfamily status were, however, retained.Whether or not the re-spondent discharged any of the four women for their union activityit is unnecessary to decide,39 for from the statement of McNair, theirforeman, made within a week thereafter, it is clear that respondentintended that the discharges should be understood by its employeesas an expression of its opposition to outside unions.McNair on.that occasion stated to Lois Lawson, a linotype operator, that the fourwomen would never be reemployed, "that the company was stronglyagainst outside unions and that it was their policy when a lot oftalk came up about outside unions, they merely discharged a few girlsand that would be the end of that."We have pointed out above.that the women in this same group had already been called into the-office, questioned about their affiliation with B. T. U., requested tosign adisavowal of membership therein, and asked to set up anorganization of their own.Three of the four discharged women hadbeen members of B. T. U. and two of them, Sturdevant and DeBarr,had been members of the committee of three who, in June 1934,,had presented the demands of the women linotype operators, in=eluding that which the respondent declared "smacked of unionism."DeBarr, moreover, had been designated leader of the union mem-bers in the shop.4ow The contract of the Night Operators'Association was left in the same place for.signa-ture by members.It appears from the record,however, that McNair was seldom at the-plarit at night.SBWith the Proofroom Association.® The four women were reinstated by the respondent in October 1934, after their,caseshad been presented to the National Labor Relations Board set up pursuant to Public Reso-lution No. 44,73rd Congress,2nd Session.40 See footnote 14,supra. 396DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe respondent's intention that the discharges should discourageefforts to affiliate with an outside organization was apprehendedby the linotype operators.Following Gifford's speech at the meet-ing of operators and machinists, Cullen assumed the chair andbegan to circulate a petition for the organization of an insideassociation.A lively debate took place as to whether action shouldbe postponed in order, according to Cullen, who opposed any delay,to permit those unfavorable to the inside organization "to see theunion representative to get legal counsel so [as to] know what todo." -Cullen bluntly told employees that they could sign "or else"be "fired"; and McLean, who but a short time previously had con-ferred with McGarrity, said to John Monkovich, in operator whowas urging more time for consideration of the proposed action, "Iknow you are one of them . . . Three of them have lost their jobsalready . . .Unless we go along with this program the crest of uswill get it too."By causing its employees to believe that it had discharged severalpersons because of their union membership, the respondent createda situation in which employees might reasonably anticipate. thatthey would be dismissed if they failed to form and join an insideorganization.We conclude that the respondent, by creating thissituation, gave assistance and support to the formation of the FiveAssociations.Thus far we have discussed the means whereby the respondentfostered, encouraged, dominated, interfered with, and contributedsupport to the formation of the Five Associations.We shall nowconsider the respondent's conduct with respect to the maintenance:and administration of those organizations.Once the Associations- were formed, the respondent recognizedand negotiated with them as collective bargaining agencies for thevarious departments.Recognition endowed each of them with theprestige and stability requisite, under the circumstances, to insureits, continued existence.Through recognition of the Associationsthe respondent contributed support to them.4141 Recognition, in some form, is a prerequisite to collective bargaining, the basic func-tion of labor organizations.Since recognitionisasine quanonof bargaining relationsbetween an employer and a labor organization, it inevitably tends to strengthen the latter.Having that tendency, however, it is subject to abuse, for an employer can use recognitionto strengthen an organization which he has created, or which he favors, at the expense of,other organizations to which he is opposed.We have seen -that, in June 1934, B. T. U.sought recognition as collective bargaining representative of the composing-room em-ployees.That it was refused to B. T. U. by the respondent may readily be inferred fromthe treatment accorded the women linotype operators at that time.Both B. T. U. andB. P. P., moreover, were constantly the object of expressions of the respondent's hostility.The Associations, on the other hand, were not only favored but actually instigated by therespondent.We conclude that the respondent, by recognition, intended to and didstrengthenand thereby contributed support to=the Associations. VAIL-BALLOU PRESS, INC.'397The fact that the respondent was dealing with labor organizationsof its own creation made arm's length bargaining with any of theAssociations impossible.Accordingly, we attach little significanceto the fact that negotiations-sometimes protracted in duration-were held as a preliminary to the execution of the contracts with!each of the Associations.'Indicative of the respondent's interference with the Associationis an expressprovision of each contract which obliges the Associationparty thereto to confine its membership to employees of the re-spondent-and, indeed, to employeesof a singledepartment of therespondent's plant.43It is entirely immaterial-and the record failsto disclose-whether the restriction as to membership was insertedin any or in all of the contracts at the respondent's instance, forit ismanifest that an organization is neither free nor independentunless it is competent to determine, without employer interference,.who may become a member. That the Associations lacked thisfundamentalfeature of autonomy, by virtue of having vested inthe company a veto power over such determinations, is an unmis-takable mark of their subservience to the respondent.44 It is cer.:_tainly not beyond probability that one or more of the Associations:should determine, for the purpose of bargaining more effectivelywith the respondent, to admit to membership persons not employedby the company; but, unless the respondent consented to amendmentof the contract, the organization would be precluded from takingsuch action.Moreover, in view of the respondent's continuous cam-paign against "outside interference," its employees knew that there,was smalllikelihood that its consent would be given. Indeed with-41For the dates on which the contracts were executed,seesupra,footnote 29.The FiveAssociations came into existence at the instigation of the respondent and survived becauseof its encouragement.This negatives the respondent's contention that the fact that twoof the Associations consulted attorneys Is an indication that they were free from domina-tion and interference by the respondent in their formation. Indeed the attorney consultedby one of the organizations,after examining the final draft of its contraet,told its repre-sentative that she "better go home and consider a union instead of a company organiza-tion."We attach no probative value to that statement and mention it merely because ofthe respondent's contention.43 Each contract contains substantially the following provision,which is invariablydenoted Section VI :The Association...agrees that It .. . will maintain the simple (sic) condi-tions of membership,towit :a. (Four to 12)months' employment in the Vail-Ballou(name of department).b.Payment of one month's dues,of a nominal sum, in advance.The words,"of a nominal sum," do not appear in the Day Operators'contract."We are not unmindful of the fact that each of the contracts may be cancelled byeither party upon 60 days'notice prior to the anniversary date. If an Association,unableto obtain the respondent's consent to an amendment of the contract changing its condi-tions of membership,were to pursue the course of cancelling its agreement,itwould losethe benefit enjoyed by It under the contract,Hence, while upon cancellation of theagreement the Association would be free to admit as members whomsoever it pleased, itwould have had to pay heavily for the right to do something which,but for the contrac-tual provision under discussion,it could have done without incurring any detriment. 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDout the respondent's permission the Associations could not even:amalgamate with each other.By their original contracts, four of the Associations 45 were boundto admit members, otherwise eligible, upon payment of a month's,dues "of a nominal sum." 4'That the respondent should concernitself with the dues charged by the Associations is the plainest sortof interference with their administration.This provision, moreover,dustas the requirement of employment discussed above, is an'indication of the subservience of the Associations to the respondent.A free organization is, and must be, able to exercise independent,control of its revenue power.Any of these four Associations mightplausibly choose to charge new members an initiation fee or to fixitsmonthly dues at more than a "nominal" sum, but it could nottake such action without obtaining the respondent's assent to it.By vesting in the respondent the power to prevent such assessments,the contracts augmented and insured the respondent's domination ofthese Associations..After their formation, the Five Associations continued to holdtheir meetings on company property, some convening monthly orbi-monthly, others less frequently.At least one meeting was heldduring working hours, but generally they were conducted at lunch'time or directly after work.Notice of some of the meetings was'given by posters on, department bulletin boards.Under these cir-cumstances it is clear that the respondent authorized the use of its'property for the purpose of the meetings and facilitated the holding,of them.At least three of the Associations-the Pressmen's, theDay Operators', and the Floormen's Associations-used the respond-ent's equipment and materials to print membership cards or ballots.Whether or not this was known to respondent, it is true that itsconduct had led employees reasonably to believe that such action by-them was permissible.Minutes of the Proofroom Association contain the following entryfor December 10, 1934: "Mr. McGarrity has suggested an educationalprogram."This was not the sole instance in which McGarrityevinced an interest in the affairs of that Association.Late in - 1934,or early in 1935 Jeanette Clark resigned the presidency.Learning.ofher action, McGarritv told her that he was sorry that she had46A11 except the Day Operators' Association.Cf.supra,footnote 43.4ewhile we are not concerned, for the same reason as we stated in the previous para-graph, with the immediate source of this provision, it is relevant to point out that therespondent advised the Night Operators' Association to charge dues as a meansof main-taining the interest of its members ; and that on at least two occasions prior to or aboutthe time, that the. Associations were- formed -the respondent caused its employees to beinformed'that the lower dues of an- inside organization made it more' desirable than an-outside one. VATL-BALLOU PRESS, INC.399withdrawn and asked her to reconsider. It is revealing, if notsurprising, that soon thereafter she resumed her office.At least from or about the time of the beginnings of the FiveAssociations, the respondent distributed to its employees at theirplace of work and mailed to them pamphlets on various subjects,including that of labor organizations.With such of this literatureas-is devoted to general civic topics, we are not concerned; circulationthereof by respondent does not, however, detract from or minimizethe importance and significance of the distribution of other pamph-letsmanifestly intended to make known to employees their employ-er's confirmed hostility to outside labor organizations. In one ofthe pamphlets, entitled "Labor and Rackets," 12 or more pages aredevoted to racketeering in the labor movement and but two sentencesto an admission that "organized labor . . . is not without its worthyaccomplishments."Even this tribute is immediately qualified bythe statement, "But, as a whole its record furnishes little real basisfor confidence in a sustained, sound and unselfish leadership or ahigh integrity of purpose."Union leadership is charged with plan-ning "through the CLOSED SHOP . . . to create a nation-widemonopoly in human labor, owned and- controlled by themselves."The. organizer, who is characterized as a "professional agitator" andlinked with the "alien communist" as a peddler of "lies, half truths,sedition, and anarchy," is charged with proposing to make workingpeople and management subservient to a "Labor Dictatorship" andis accused of advocating abandonment of the "OPEN SHOP" prin-ciple, which is referred to as the basis upon which "American Laborand Management, working in harmony" for 158 years, have cre-ated this country's unrivalled prosperity.The anti-union animusof another pamphlet, entitled "Labor and Liberty," which purportsto offer a comparative analysis of the "union shop" and the "OpenShop," is typified by its simple resolution of the following question:Q.Why do not more workers belong to the unions?A. Because the average American worker feels he can obtainjust as good or better working conditions and sell his serviceswhere he will, without restrictions, and without paying outpart of his earnings in uiiion'dues.B. The respondent's labor relations after July 5, 1935Enactment of the National Labor Relations Act on July 5i 1935,occasioned no change in the respondent's labor relations.From theacts set forth above, it is clear, .and we find, that -prior,-to that datethe respondent dominated and interfered with the formation andadministration of each of the Five Associations and contributed.' 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport to them.That this domination, interference, and support-continued after July 5, 1935, admits of no doubt.The contracts entered into by the Five Associations in 1934, whichhave been referred to above, provided that they should continue.from year to year, subject to termination by either party by notice.given 60 days before the anniversary date.No notice of terminationhas ever been given with respect to the contracts of the Day Oper-ators', the Proofrooin, or the Floormen's Association and we findthat their 1934 contracts have at all times remained in full forceand effect.47Although notice of termination of its contract wasserved on the respondent in September 1937 by the Night Operators'Association, the agreement was unquestionably in effect from 1934untilNovember 1937, when the 60-day notification period elapsed.Neg,9tiation of a new contract was begun, but was interrupted onaccount of the death of S. E. Vail, the respondent's president.Dis-cussions were not resumed and a new agreement was never made.While members of the Association entertain some doubt as to.whether, as a matter of law, their old contract is still in force, therespondent has repeatedly asserted that it continues in effect. InAugust 1936, the Pressmen's Association entered into a contractsubstantially identical with its 1934 agreement, except for the pro-visions as 'to wages.As in the earlier contract, the agreement pro-vided that the Association.will maintain the simple conditions of membership, to wit:a.Six month's employment in the Vail-Ballou Press Room.b.Payment of one month's dues, ofa nominal sum, inadvance.Again, as in the case of all of the 1934 contracts, the 1936 agreementis part of single document, captioned "Agreement and By-Laws tobe adopted by the Employer and Employees,"and inthe contractthe Association "warrants that its membership.embraces 100%of the employees in the department."The 1936 agreementdiffers,however, in that its intended duration is 5 years, with the possibilityof extension. . We find that the 1936 contract has at alltimes sinceAugust 1936been in full force and effect.We have found that by provisions in its contracts with, each of theAssociations restricting their membership to employees of the re-spondent, precluding initiation fees, and limiting theirdues to anominal amount the respondent interfered with and dominated theAssociations.These clauses endowed the respondent with power toveto action which the members of theorganizationsmight well con-44 Fromtime to timeminor amendments,here ofno consequence,have been agreed uponby theparties. VAIL-BALLOU PRESS, INC.401,elude to be necessary in order to assure themselves a means of achiev-ing equality of bargaining power with the respondent.By treatingthese contracts as in force and effect after July 5, 1935, and by there-.after making a new agreement with the Pressmen's Association whichincluded the same provisions, the respondent dominated and inter-fered with the administration of each of the Five Associations,48 andinterfered with, restrained, and coerced its employees in the exercise-of the rights guaranteed in Section 7 of the Act.Assistance was given the Associations after July 5, 1935, by per-mitting all of them to continue to meet on company premises49'Though no request for like facilities was made by any outside labororganization, it is clear that such a request would have been futile.and that the respondent's employees well knew that it would be 50We find that by allowing the Associations to meet on its propertythe respondent contributed support to them. Indeed, mindful of the-circumstances surrounding the establishment of the Associations, weconclude that the respondent, by continuing to treat them as repre-sentatives of its employees and by affording them facilities for meet-ings,without retracting or disavowing any of its previous anti-union expressions, plainly manifested, and intended to manifest, itsunabated opposition to affiliation of its employees with any outside'organization and its continuing favoritism toward inside organiza-tions; and we find that the respondent thereby interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.Late in the fall of 1937 Conrad Jones received from one Gallowaya group of letters addressed to the presidents of each of the Asso-'Swe consider pertinent the following portions of the Congressional committee reportson the bill which, upon passage, became the Act :The so-called "company-union" features of the bill are designed to prevent inter-ference by employers with organizations of their workers that serve or might serveas collective bargaining agencies.Such interference exists . . . when, by provi-sions in the constitution or bylaws, changes in the structure of the organizationcannot be made without the consent of the employer. (Report of the Committee'on Education and Labor, Senate Report No. 573, Calendar No. 595, 74th Congress,1st Session, p. 10.)An extremely common form of interference is the provision in the constitution orbylaws of company unions that changes may not be made except with the consentof the employer. (Report of the Committee on Labor, I-louse of RepresentativesReport No. 1147, 74th Congress, 1st Session, p. 18.)10The Trial Examiner found that no rent had been charged for this use of the company'spremises.The respondent's exceptions are of a general nature and nowhere in its brief,which comprises a detailed factual argument on all aspects of the case, does the respond-ent question this finding by the Examiner.One of the Associations, moreover, has nevercollected any dues from its members and has never had a treasury.We infer, therefore,that no rent was paid by the Associations for the right to hold their meetings on companyproperty.50 Cf. footnote 53,infra. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDciations.51Not caring to distribute literature in the shop unless he"knew what it was," Jones went to Vail and McGarrity to obtaininformation concerning the letters.Stating that the respondent hadsubmitted the names of the Association leaders to Galloway, who wasthe head of a group of independent unions, the executives explainedthat Galloway's plan, under which each plant would have a unionof its own, was intended "to stop" outside unions 52 "from getting inand pushing us into in organization that they might want us to getinto."They thought that it would be a "good thing" to investigateGalloway's organization, but specifically advised Jones to pass outthe letters.Subsequently Vail told Jones that "they had looked intothe things and we"could do as we saw fit, but he thought we shoulddrop it; that it might be as bad as any outside organization for us."Not only is this incident indicative of the respondent's continuinghostility to outside unions, but it is illustrative of the persistence ofthe respondent's interference with the Associations.We find thatby its conduct in relation to distribution of the Galloway literaturethe respondent interfered with the administration of the Five Asso-ciations and interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.In December 1937, S. E. Vail, the respondent's president, died.During the next month Merl Vail, who had succeeded to the presi-dency, summoned Jones to the office. Saying to Jones that he' under-stood that there was talk "through the plant that we are in favor ofthe outside union now that Mr. S. E. Vail . . has passed away" andthat "we have changed our policies," Vail inquired whether he hadheard it.When Jones denied that he had, Vail stated :I think it is peculiar, and I heard that you are putting 'upthat propaganda . . .Well, I want you to understand, and Iwant everyone to understand that our policies are the same asthey were when S. E. was here ... [In] relation to unionism,if the workers want to organize and want an inside organiza-tion, we will do everything in our power to help them ... If61 Since 1936 or earlier Jones has been a "machinist foreman."He supervises the nightshift of linotype operators.He relays instructions to the night men from'McNair, theday foreman,who is seldom at the plant at night; he sees"that the work is got out theway it should be" ; he makes suggestions to operators;he assigns new work to operatorsas they finish their jobs;and he settles problems that arise.Although he had neverrecommended the employment or discharge of any worker,he expressed the opinion thathis recommendation would carry considerable weight.McGarrity testified that Jones isnot a foreman,but Jones and other employees asserted that he is.Whether or not Jonesis a full-fledged foreman,we find from the nature of his activities and duties that he is asupervisory employee.52 The executives,according to Jones, spoke of "the C. I.O. or something like that."The reference to the C. I. O. may perhaps be explained by the fact that at the time CharlesP.Howard, president of the I. T. U., was a 'member and the secretary of the Committeefor Industrial Organization. VAIL-BALLOUPRESS, INC.403they are going to form 'an outside organization . . . we arewilling to fight it.63Vail went on to say, "It would be a good idea, I think, if theworkers all understand our policy," and instructed Jones to "letthem know about it."Accordingly, Jones related the conversationto the night operators. In view of the foregoing facts, we find thatthe respondent, by making this statement of anti-union policy toJones and by causing him to relate it to other employees,interferedwith, restrained, and coerced its employees in the exercise of theirrights guaranteed under Section 7.of the Act and gave additionalassistanceto the Five Associations.The respondent did not call as witnesses Ballou, M. D. Vail,McGarrity, or McNair, although they were all implicated in a num-ber of occurrences and incidents developed by the Board's case.54On the basis of all facts set forth herein, and upon the entirerecord, we find that the respondent, from and after July 5, 1935,dominated and interfered with the administration of each of the FiveAssociations and contributed support to each of them; and thatthereby, and by other acts and conduct set forth above, the respond-ent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed them by Section 7 of the Act.551V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead -to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt is essential in order to effectuate the purposes and policies ofthe Act that the respondent be ordered to cease and desist from cer-tain activities and practices in which we have found it to have en-s3The findings we have made hitherto concerning the respondent's labor-relations poli-cies need not here be recapitulated.However, we note that the statement of Merl Vail is abold admission that the respondent's policy prior to 1938 had been, as we have found, andthat it would continue to be, one of opposition to outside and encouragement of insideorganizations.5+McGarrity testified as a Board witness on matters pertaining to the nature of therespondent's business.Since the Trial Examiner denied the Bookbinders'motions to amend the complaint toinclude allegations concerning domination,interference with,and support of the BinderyTrades Association,we have neither considered nor passed on any evidence relating tothose allegations. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD.avoiding the consequences of such activities and practices, that it bedirected to take certain affirmative action, more particularly described'elow.We have found that the respondent has since July 5, 1935, domi-mated and interfered with the administration of the Five Associa-tions and contributed support to them.The respondent must cease:and desist from such practices.Moreover, the effects and conse-quences of the respondent's domination, interference with, and sup-port of the Five Associations, as well as continued recognition by therespondent of them as bargaining representatives of its employees,constitute a continuing obstacle to the free exercise by its employees,of their right to self-organization and to bargain collectively throughrepresentatives of their own choosing.The Five Associations havebeen utilized by the respondent as instrumentalities to defeat therights of its employees under the Act.Because of the respondent'sillegal conduct with relation to them, they are incapable of servingthe respondent's employees as genuine collective bargaining agencies.Accordingly we will order the respondent to disestablish and with-draw all recognition from the Five Associations as representatives.of its employees for the purposes of dealing with it concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, and.conditions of employment.We have found that in 1934 the respondent entered into contractswith each of the Five Associations; that three of these contracts, byvirtue of their terms, since July 5, 1935, have been and now are ineffect ; that the respondent asserts that a fourth of these contracts,with the Night Operators' Association, is still in effect; and that the-fifth contract,with the Pressmen's Association, has since July 5,1935, been renewed with modifications and, as modified, is currentlyin effect.We have found that the contractual relationships existing-thereunder since July 5, 1935, have been a means whereby the re-spondent utilized employer-dominated labor organizations to frus-trate self-organization among- and defeat collective bargaining by its-employees.Under these circumstances, any continuation, renewal,or modification of the contracts between the respondent and the Five-Associations would perpetuate the forces which have deprived em-ployees of the rights guaranteed to them by the Act and would renderineffectual other portions of our remedial order.We shall thereforedirect the respondent to cease giving effect to any contracts existing,-or claimed by it to exist, between it and each of the Five Associations,or to any modifications or extensions thereof.By engaging in unfair labor practices the respondent has madeserious incursions upon the rights guaranteed to its employees by-theAct.In order to insure the full freedom of the respondent's VAIL-BALLOU PRESS, INC.405employees to exercise those rights, it is essential that they be informedthat the respondent will no longer engage in its unfair labor prac-tices and that it will act in conformity to the provisions of our order.We shall therefore direct the respondent to post notices stating thatitwill cease and desist from certain conduct specified in our orderand that it will take the affirmative action therein required.We have found that the respondent in 1938 issued to employees astatement of policy expressing an intention to oppose their affiliationwith any outside organization.We find, that the effects and con-sequences of that interference, restraint, and coercion constitute afurther continuing obstacle to the free exercise of the right of em-ployees to self-organization and to bargain collectively throughrepresentatives of their own choosing.Accordingly, in order toeffectuate the policies of the Act, we will order the respondent toinclude in the notices to be posted in its plant a statement thatemployees are free to become or remain members of B. P. P. andB. T. U.We shall dismiss, for want of evidence to support it, the allegationof the complaint that the respondent threatened that it would closeits plant and terminate operations if the majority of its employees-designated the Unions as their agency for collective bargaining.VI.THE QUESTIONS CONCERNING REPRESENTATIONIii.November and December 1937, B. P. P. jointly with B. T. U.wrote to the respondent claiming to represent a majority of the em-ployees of the composing room 50 and pressroom departments of therespondent's plant and asking for a conference for the purposes ofcollective bargaining.On December 29, 1937, the respondent repliedby letter that it recognized as representing its employees certain com-mittees constituted by them 57 and that, until advised to the contraryby those committees, it would assume that its employees wished tocontinue without change the contracts, entered into with the respond-ent through those committees.We have found, in Section III above, that each of the Five Asso-ciations is a company-dominated organization.We have furtherfound, in Section V above, that in order to effectuate the purposesand policies of the Act, it is necessary that the respondent disestab-lish and withdraw recognition from the Five Associations and ceasegiving effect to its contracts with them:Consequently, the reasonsassigned by the respondent for declining to meet with B. P. P. andB.T.U. do not preclude the existence of questions concerningrepresentation.66 Composing-room employees comprise compositors,make-ups, stone hands, linotypeoperators, linotype-machine tenders, proofreaders, and other skilled workers.67The respondent undoubtedly referred to the Five Associations.199549-39-vol. 15-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. P. P. and B. T. U. both claim to have members among the re-spondent's employees.We find that questions have arisen concerningthe pressmen and composing-room employees of the respondent.In our Statement of the Case we have referred to rulings of theTrial Examiner permitting the Bookbinders to intervene in the rep-resentation cases, but denying the Bookbinders leave to file a peti-tion for investigation and certification.Neither the application forleave to intervene nor the application for leave to file a petitionrelated directly to the questions concerning representation which thepetitions filed by B. P. P. and by B. T. U. alleged to exist. B. P. P.'spetition alleged that a question existed concerning the representationof persons employed by the respondent as printing pressmen and assist-ants, who were asserted to comprise an appropriate unit.The petitionfiled by the I. T. U. alleged that a question existed concerning therepresentation of persons employed by the respondent as compositors,make-ups, stone hands, linotype operators, linotype-machine tenders,proofreaders, and other employees considered as skilled composing-room help, who were alleged to comprise an appropriate unit.TheBookbinders did not seek to intervene or to petition for investigationand certification on behalf of any employees in these classifications,whether considered separately or as part of any allegedly more inclu-sive unit.On the contrary the Bookbinders claimed to represent anentirely different group of the respondent's employees, the binderyworkers, who were alleged to constitute a separate appropriate. unit.Under these circumstances, both the request for leave to intervene andthe application for leave to file a petition for investigation and certifi-cation should have been denied.The proper procedure for the Book-binders to follow would have been to file a petition with the RegionalDirector for investigation and certification of representatives, whichwould then have been passed upon by the Board.5,VII.THE EFFECT OF THE QUESTIONS CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the respondent,described in Section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.68 Cf. Article III, Section3, of National Labor Relations Board Rules and Regulations-Series 1, as amended, effectivefrom April 27, 1936, through July 13, 1939, the relevantprovisions of which remain the same inthe Board'sRules and Regulations-Series 2,effective July 14, 1939. VAIL-BALLOU PRESS, INC.VIII. THE APPROPRIATE UNITS407By its petition B. T. U. claims that the following employees of therespondent constitute a unit appropriate for the purposes of collec-tive bargaining : Compositors, make-ups, stone hands, linotype opera-tors, linotype machine tenders, proofreaders, and other employeesconsidered as skilled composing-room help.59By its petition B. P. P.alleges that the printing pressmen and assistants employed by re-spondent, exclusive of supervisory officials, constitute a unit appro=priate for the purposes of collective bargaining.The units sought bythese two unions follow well-established craft lines in the industryand the record discloses no reason for deviating from them.6°Supervisors are eligible for membership both in B. P. P. and inB. T. U. In view, however, of the joint action of B. P. P. andB. T. U. in seeking to bargain collectively with the respondent, theirjoint representation at the hearing, and the express exclusion byB. P. P. of supervisory employees from the unit alleged by its petitionto be appropriate, we do not infer, because of B. T. U.'s failure toallege in its petition that they should be excluded from the unittherein asserted to be appropriate, that B. T. U. desires supervisoryemployees included in the unit. Since there is, consequently, no clearindication of a desire on the part of B. T. U. that supervisory em-ployees be included, we shall follow our usual rule with regard tosupervisory employees and exclude them from the composing room,as well as from the pressroom, unit.61Rre find that the following two groups of the respondent's em-ployees each constitute a unit appropriate for the purposes of collec-tive bargaining and that these units will insure to employees of therespondent the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act :(a) compositors, make-ups, stone hands, linotype operators, linotype-machine tenders, proofreaders, and other employees considered asskilled composing-room help, exclusive of supervisory employees; and(b)printing pressmen and assistants, exclusive of supervisoryemployees.w B. T. U.'s petition names as organizations claiming to represent these employees, theDay Operators',the Night Operators',the Floormen's,and the Proofroom Associations.00 SeeAronsson Printing CompanyandDetroit Printing Pressmen'sandAssistants'Union No. 2,et at.,13 N. L.R. B. 799;Matter of Lightner Publishing Corporation ofIllinoisandChicago Printing Pressmen'sUnionNo. 3, ChicagoTypographical UnionNo. 16,12 N. L.R. B. 1255;Matter of HoraceG.Prettyman and ArthurJ.Wiltse,co-partners,doingbusinessas the Ann Arbor PressandInternational Typographical Union,12 N. L.R. B. 640;Matter of Jackson Daily News, Inc.andJackson Printing Pressmen andAssistantsUnionNo.215,9 N.L. R.B. 120.0 SeeMatter of Union Envelope CompanyandEnvelopeWorkers Union No.393andInternational Printing Pressmen and Asistants'Union of North America,10 N. L. R. B.1147. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDIX.THE DETERMINATION OF REPRESENTATIVESThe questions concerning representation which have arisen canbest be resolved by, elections by secret ballot.Since the respondenthas, by engaging in various unfair labor practices, interfered withthe exercise by its employees of the rights guaranteed them by theAct, we shall not now set the date for the elections but shall orderthat it be conducted at such time as we shall hereafter direct.Con-currently with our determination of the date for the elections,, weshall specify the date on the basis of which eligibility to vote in theelections shall be determined.We have found that the Five Associations have been dominated,interfered with, and given support by the respondent in their forma-tion and administration.We have further found that they cannotserve the respondent's employees as effective collective bargainingagencies.Accordingly, we make no provision for their inclusionon the ballot.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Binghamton Printing Pressmen's and Assistants' Union, No. 57,I.P. P. and A. U., of Binghamton, N. Y.; Binghamton TypographicalUnion, No. 232; The Day Linotype Operators and Machinists Asso-ciation; Night Operators and Machinist Welfare Association of theVail-Ballou Press; The Proofroom Workers' Association; Floormen'sAssociation of the Vail-Ballou Press; and Pressmen and AssistantsWelfare Association of the Vail-Ballou Press are labor organizationswithin the meaning of Section 2 (5) of the Act.2.The respondent, by dominating and interfering with the admin-istration of The Day Linotype Operators and Machinists Associa-tion,Night Operators and Machinist Welfare Association of theVail-BallouPress,The ProofroomWorkers'Association,Floor-men's Association of the Vail-Ballou Press, and Pressmen and As-sistantsWelfare Association of the Vail-Ballou Press, and bycontributing support to said Associations, has engaged in and isengaging in unfair labor practices within the meaning of Section8 (2) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed by Section 7of the Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act. VAIL-BALLOU PRESS, INC.4095.Questions affecting commerce have arisen concerning the repre-sentation of employees of the respondent, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.6.The following employees of the respondent constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act: Compositors, make-ups, stonehands, linotype operators, 'linotype-machine tenders, proofreaders,and other employees considered as skilled composing-room help,exclusive of supervisory employees.7.Printing pressmen and assistants, exclusive of supervisoryemployees, employed by the respondent, constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Vail-Ballou Press, Inc., and its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of The Day Linotype Operators and Machinists Association,Night Operators and Machinist Welfare Association of the Vail-BallouPress,The ProofroomWorkers'Association,Floormen'sAssociation of the Vail-Ballou Press, and Pressmen and AssistantsWelfare Association of the Vail-Ballou Press or the formation oradministration of any other labor organization of its employees, orin any manner contributing support to The Day Linotype Operatorsand Machinists Association, Night Operators and Machinist Wel-fare Association of the Vail-Ballou Press, The Proofroom Workers'Association, " Floormen's Association of the Vail-Ballou Press, andPressmen and AssistantsWelfare Association of the Vail-BallouPress, or any other labor organization of its employees;(b)Giving effect to its contracts relating to hours, wages, orworking conditions, or any modification or extension thereof, withThe Day Linotype Operators and Machinists Association, NightOperators and MachinistWelfare Association of the Vail-BallouPress, The Proofroom Workers' Association, Floormen's Associationof the Vail-Ballou Press, and Pressmen and Assistants WelfareAssociation of the Vail-Ballou Press;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from The Day Linotype Operatorsand Machinists Association, Night Operators and Machinist Wel-fare Association of the Vail-Ballou Press; The Proofrooni Workers'Association, Floormen's Association of the Vail-Ballou Press, andPressmen and AssistantsWelfare Association of the Vail-BallouPress as representatives of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofwork, and completely disestablish said Associations as such repre-sentatives;(b)Post immediately in conspicuous places in its plant, and main-tain for a period of at least sixty (60) consecutive days, notices toits employees, stating that the respondent will cease and desist asprovided in Section 1 (a), (b), and (c) of this Order, that therespondent will take the affirmative action described in 2 (a) of thisOrder, and that the respondent's employees are free to remain orbecome members of Binghamton Printing Pressmen's and Assistants'Union, No. 57, I. P. P. and A. U., of Binghamton, N. Y., and of Bing-hamton Typographical Union, No. 232;(c)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTFIER ORDERED that the complaint be,and it hereby is,dismissed in so far as it alleges that the respondent threatened thatitwould close its plant and terminate operations if the majority ofits employees designated the Unions as their agency for collectivebargaining.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collec-tivebargainingwith the respondent,Vail-BallouPress,Inc.,Binghamton, New York, elections by secret ballot shall be conducted,at such time as the Board shall hereafter direct, under the directionand supervision of the Regional Director for the Third Region, act- VAIL-BALLOU PRESS, INC.411ing in this matter asagent for the Board, and subject to Article III,Section 9,of saidRules and Regulations,among the following em-ployees ofthe respondent employed by the respondentduring aperiod orat a time which we shall in the future specify :(a)Among thecompositors,make-ups, stone hands,linotypeoperators,linotype-machine tenders, proofreaders, and other em-ployees considered as skilled composing-room help, exclusive ofsupervisoryemployees,to determinewhether ornot they desire to berepresentedby Binghamton Typographical Union,No. 232; and(b)Among the printingpressmen and assistants,exclusive ofsupervisoryemployees, to determine whether ornot they desire tobe represented for the purposes of collectivebargainingby Bingham-ton Printing Pressmen'sand Assistants' Union, No. 57,I.P. P. andA. U., of Binghamton, N. Y.MR.WILLIAM M. LEISERSON took no part in the consideration ofthe aboveDecision,Order, and Direction of Elections.